DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 thru 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 15, the applicant states “wherein the back surface of the die pad is continuously convexly curved across a width of the die pad”; however, it appears (see, for example, FIG. 2) that the die pad 2 is convexly curved along its length (i.e. bottom horizontal surface rather than the vertical surface of die pad 2).  Appropriate clarification and/or correction are required.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	In view of the 112 rejection above, claim(s) 1, 6, and 8 thru 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ooyama et al US 6,191494 B1 in view of Foster US 6,818,973 B1.  Ooyama discloses (see, for example, FIG. 2H) a semiconductor device 1 comprising a semiconductor element 2, die pad 8, and encapsulating member 3.  The semiconductor element 2 is mounted on a front surface of the die pad 8.  The encapsulating member 3 covers and seals the semiconductor element 2.  The back surface of the die pad 8 has a convexly curved shape that is curving outwards.  The predetermined direction is the horizontal direction.  Ooyama does not disclose a plurality of leads each having a first end connected to the semiconductor element in an inside of the encapsulating member and a second end led out from a side surface of the encapsulating member.  However, Foster discloses (see, for example, FIG. 3) a semiconductor device comprising a plurality of leads 26 each having a first end connected to the semiconductor element 36 in an inside of the encapsulating member 44 and a second end led out from a side surface of the encapsulating member.  It would have been obvious to include the plurality of leads each having a first end connected to the semiconductor element in an inside of the encapsulating member and a second end led out from a side surface of the encapsulating member in order to connect the semiconductor element to other electronic components.   
Regarding claim 6, see, for example, FIG. 2H wherein Ooyama discloses the encapsulating member 3 having protrusions.
Regarding claim 8, see, for example, FIG. 2H wherein Ooyama discloses a lower surface of the package including a back surface of the die pad 8, and at least the encapsulating member 3 having a convexly curved shape.  Also see the rejection for claim 1 above.
Regarding claim 9, see, for example, FIG. 2H wherein Ooyama discloses the package, (which includes the lower surface of the die pad 8) being a convexly curved shape, and being a shape warped convexly along the lower surface (i.e. lower surface of the die pad 8) of the package.   Also, see the rejection for claim 1 above.
Regarding claim 10, see, for example, FIG. 2H wherein Ooyama discloses the encapsulating member 3 having a convexly curved shape.  Also, see the rejection for claim 1 above.

5.	Claim(s) 2, and 11 thru 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ooyama et al US 6,191494 B1 in view of Foster US 6,818,973 B1 as applied to claims 1, 6, and 8-10 above, and further in view of JP 08-125069 as disclosed by applicant’s IDS filed 4/13/20.  Ooyama in view of Foster does not disclose a center of gravity of a structure including the package and the plurality of leads being shifted from a center of the package in plan view.  However, JP 08-125069 discloses (see, for example, figure 1(b)) a semiconductor device comprising a protrusion 6 that shifts the center of gravity of the semiconductor device.  It would have been obvious to one of ordinary skill in the art to have a center of gravity of a structure including the package and the plurality of leads being shifted from a center of the package in plan view in order to improve the packaging density on a substrate.
	Regarding claims 11-14, see, for example, figure 1(a)-(b) wherein JP 08-125069 discloses the plurality of leads 3 extending from only one side surface of the package.  It would have been obvious to one of ordinary skill in the art to have plurality of leads extending from only one side surface of the package in order to narrow the package and improve the mounting density.
6.	Claims 3, and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ooyama et al US 6,191494 B1 in view of Foster US 6,818,973 B1 as applied to claims 1, 6, and 8-10 above, and further in view of Kunimitsu et al. US 2015/0318247 A1.  Ooyama in view of Foster does not disclose a control integrated circuit.  However, Kunimitsu discloses (see, for example, FIG. 2) a semiconductor device 1 comprising a relay semiconductor chip (i.e. control circuit) 33 which controls the output of the semiconductor device.  It would have been obvious to one of ordinary skill in the art to have a control integrated circuit in order to form a more robust circuit for practical applications wherein the drive of the circuit may be controlled.
	Regarding claim 4, Ooyama in view of Foster does not disclose a snubber capacitor.  However, Kunimitsu discloses a semiconductor device 1 comprising a snubber capacitor 35.  It would have been obvious to one of ordinary skill in the art to have a snubber capacitor in order to suppress noise.

7.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ooyama et al US 6,191494 B1 in view of Foster US 6,818,973 B1 as applied to claims 1, 6, and 8-10 above, and further in view of Harada et al. US 2020/0098701 A1.  Ooyama in view of Foster does not disclose the semiconductor element containing a wide band gap semiconductor as a material.  However, Harada discloses (see, for example, paragraph [0063], and FIG. 2) a semiconductor device comprising a semiconductor element 6.  In paragraph [0063], Harada discloses a semiconductor element with a wide band gap material has a high voltage resistance and a high allowable current.  It would have been obvious to one of ordinary skill in the art to have a semiconductor element containing a wide band gap semiconductor as a material in order to have a high voltage resistance and a high allowable current to render further miniaturization.

Allowable Subject Matter
8.	Claims 15 thru 17 would be allowable if the 112 rejection is overcome and rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
9.	Applicant’s arguments with respect to claim(s) 1-6, and 8-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Even though Ooyama does not use the same terminology “die pad”, the layer 8 may also be labeled as a die pad since it carries the die on a metal pad shape.  Further, in FIG. 3 and column 4, lines 18, Foster discloses a metal pad which is labeled as a die pad 18 which is similar to the structure shown in Ooyama.  Even though Ooyama uses a different term, the structure fits the common definition of a die pad (i.e. metal pad that carries a die) that Ooyama still reads on a “die pad.”
Also, claims 15 thru 17 are allowable once the applicant addresses the 112 rejection above either by correction or clarification.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


INFORMATION ON HOW TO CONTACT THE USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE LEE whose telephone number is (571)272-1733.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Eugene Lee
November 15, 2022
/EUGENE LEE/Primary Examiner, Art Unit 2815